Citation Nr: 1704400	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bone disorder claimed as osteoporosis including as a result of exposure to herbicide agents and/or secondary to arthritis of the lumbar spine with retrolisthesis.

2.  Entitlement to service connection for malignant metastatic melanoma, right arm including as a result of exposure to sun and/or herbicide agents.

3.  Entitlement to an initial evaluation of arthritis, lumbar spine with retrolisthesis in excess of 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to August 1965 with service in Vietnam.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  These include a June 2012 rating which granted service connection for arthritis of the lumbar spine with an initial 20 percent rating assigned.  Another appeal comes from a September 2013 rating decision which denied service connection for osteoporosis.  

Finally an issue of service connection for malignant metastatic melanoma right arm as a result of exposure to herbicide agents was denied by a March 2016 rating decision.  The Veteran filed a notice of disagreement with this denial in May 2016 and the RO issued a statement of the case in August 2016.  

The Veteran testified before the Board at a videoconference hearing held at the RO in September 2016.  The Veteran's testimony included the issue of service connection for malignant metastatic melanoma right arm, and is thus accepted as a substantive appeal.  Although this matter has not been certified to the Board, the Board is taking jurisdiction of this issue.  The Board notes that the CAVC has stated that a substantive appeal can be deemed a non-jurisdictional requirement for the Board which, in certain circumstances, can be waived by the actions of the AOJ or the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 42 (2009); Rowell v. Principi, 
4 Vet. App. 9, 16 (1993).  The Board therefore finds that there is no bar to the Board taking jurisdiction over this issue at this time.  Additionally, given the favorable outcome of the Board's decision on this issue, there is no harm to the Veteran in the Board's taking jurisdiction of this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bone disorder to include osteoporosis and entitlement to an increased rating for the lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record reflects that the Veteran's malignant metastatic melanoma, right arm, was as likely as not incurred as a result of his active duty service in Vietnam with sun exposure.


CONCLUSION OF LAW

The criteria for service connection for current malignant metastatic melanoma, right arm are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In regards to the melanoma claim, the Veteran is being granted the full benefit sought with regard to the lone issue being decided herein.  Thus, there is no need to undertake any review of compliance with the VCAA for this issue as any error is harmless. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 
38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases and cancers may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  In this case, the Veteran served in the Republic of Vietnam during the relevant period, so exposure to herbicide agents is presumed.  38 C.F.R. § 3.307(a).  However skin cancers such as melanoma are not among the listed presumptive diseases.  

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection for disability due to exposure to herbicide agents with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041   (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide agent exposure 

Lay statements alone may establish evidence of the existence of an injury or disease incurred or aggravated in combat where the evidence of combat is consistent with the circumstances, conditions or hardships of service, in the absence of an official record of such incurrence or aggravation. 38 U.S.C.A. § 1154 (b) (West 2014); 
38 C.F.R. § 3.304(d). 

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469  (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that service connection is warranted for metastatic melanoma affecting his right arm either as due to exposure to Agent Orange during his service in Vietnam or due to sun exposure while he served as a pilot.  His testimony described that he was both a pilot and was also a parachutist and he described flying missions behind aircraft spraying Agent Orange as well as having to refuel aircraft in areas close to Agent Orange mixing operations.  Board Tr. at 8-11.  He also described spending time working around the airfield with his sleeves rolled up and got sun exposure.  Additionally he indicated that he had sun exposure on the right arm while flying and logged more than 400 flight hours.  Id. at 14-19.  

Although the service treatment and personnel records are negative for skin cancer or other cancer findings in service, they do confirm that he served as an Army aviator and tend to support his lay testimony concerning the circumstances of his active service.  38 U.S.C.A. § 1154(a)

The VA medical records show that the Veteran apparently had a stage 1 melanoma removed from his forehead around July 2002 per an October 2003 treatment record, although an October 2002 record described the history of a melanoma on his forehead as questionable.  See 25 pgs VA records received in VBMS in September 8, 2014; see also 21 pg CAPRI in Virtual VA on July 15, 2013 at pages 1-4.  The history of a malignant lentigo removed from his forehead was shown in subsequent medical histories.  

Regarding his right arm, in May 2013 he was noted to have a melanoma on his right forearm, possibly involving the lymph nodes.  21 pg CAPRI in Virtual VA on July 15, 2013 at page 17.  Subsequently he was again diagnosed with a malignant melanoma per a January 2015 biopsy.  In September 2015 he was noted to have a right forearm malignant melanoma removal with 3 lymph nodes axillary in October 2013.  See 98 pg CAPRI in Virtual VA on March 25, 2016 at pages 1-4, 35, 43.  In June 2016 he was described as having stage 4 melanoma involving the lungs, liver and lymph nodes among other areas.  See 30 pg CAPRI entered in Virtual VA 8/2/16 at page 7.  

In June 2016 a history and physical was obtained by the Veteran's private treating oncologist who addressed the nature and etiology of his melanoma.  His history of service in Vietnam as a pilot with extensive exposure to Agent Orange was noted.  He was seen for evaluation following treatment for melanoma of the right upper extremity including his shoulder.  

Following examination the assessment from this oncologist was as follows.  Impression: "Rapidly progressive cutaneous melanoma to multiple sites, tolerating Keytruda well with signs of early response based on shrinking right forearm lesions.  We discussed his extensive sun exposure as the likely cause of the melanoma.  It is as likely as not that the [Veteran's] melanoma was caused by excessive tropical sun exposure on unprotected skin during his service in South Vietnam during the time period from December 1964 to September 1965."

Board finds this June 2016 favorable opinion given by the treating oncologist to be persuasive.  This opinion is supported by the Veteran's competent and credible statements and testimony regarding his sun exposure in service. Thus the competent medical opinion from the June 2016 private oncologist coupled with the Veteran's lay statements supports a finding that the Veteran's malignant melanoma is related to service, to include as due to sun exposure as part of his duties and circumstances of such service.  There is no competent medical evidence of record shown to refute this opinion.  

The Board has resolved reasonable doubt in favor of the Veteran on this material issue. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus the Board finds that the evidence supports a grant of service connection for metastatic melanoma of the right arm on a direct basis.  


ORDER

Entitlement to service connection for malignant metastatic melanoma, right arm, is granted.


REMAND

Regarding the remaining issues of entitlement to service connection for a bone disorder claimed as osteoporosis and entitlement to a rating in excess of 20 percent disabling for a lumbar spine disorder, remand is necessary to properly afford adjudication of these appellate issues.

The Board finds that further clarification as to the nature and etiology of the bone disorder, claimed as osteoporosis, is needed, to include a medical opinion to reconcile conflicting evidence.  Although the Veteran has claimed his bone disorder is osteoporosis and although this diagnosis was given by the VA examiner in an examination which gave an unfavorable etiology opinion as well as in favorable opinions provided by his private doctor, R.R. MD in November 2012 and September 2016, the competent medical evidence, to include reports of medical history as recently as June 2016, show the diagnosis is osteopenia, improved on Fosamax.  See 30 pg CAPRI entered into Virtual VA 8/2/16 at page 7.  Osteopenia refers to a decrease in bone mass below the "normal" amount, and it is sometimes a precursor to osteoporosis, which is associated with reduction in bone mineral density.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1347-48 (32d ed. 2012).  Thus, the Board finds that a re-examination is indicated.  Additionally the Veteran has argued that his parachuting inservice including hard landings which he alleges was a causative factor in his developing a bone disorder such as osteoporosis.  On remand the examiner should address this theory regarding the causation of his osteoporosis.  Board Tr. at 9-10.   

Further the Veteran has submitted medical treatise evidence that supports his argument that osteoporosis is related to Agent Orange exposure, including an article by Prof. Shu-Li Wang titled "Dioxin Body Burden and Osteoporosis in a Community-Based Population Residing Near a Deserted Polychlorophenal Factory."  See September 19, 2016 E&A (with AOJ waiver).  The November 2012 favorable opinion by Dr. R.R. which opined that the Veteran had osteoporosis related to inservice Agent Orange exposure referred to medical literature but failed to name or cite the supporting literature.  Upon remand the Veteran should be given the opportunity to obtain further supportive evidence including clarification by Dr. R.R. as to the supporting medical literature for the favorable medical opinion.  

Regarding the lumbar spine, at his September 2016 hearing, the Veteran testified that he believed his symptoms in his lumbar spine has worsened since the last VA examination was done in May 2012.  This includes complaints he now reported during the hearing of lower extremity symptoms of pain radiating down his bilateral knees to his feet, worse on the left.  Transcript at pgs 3-5.  These radicular symptoms were not shown nor reported in the May 2012 VA examination.  He has also submitted private medical evidence suggesting possibly worsening symptoms including lumbar spine records and an X-ray of the lumbar spine from September 2016 and October 2016.  

Thus, to ensure that the record reflects the current nature and extent of this disability, a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected cervical and lumbar disorders as well as any associated radicular symptoms.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers who may possess additional records referable to diagnosis and treatment for his claimed lumbar spine disorders including VA records after August 2, 2016 and private records after October 20, 2016.  Request the Veteran provide evidence or authorization to contact Dr. R.R. to clarify the medical literature used to support the favorable opinion dated in November 2012 regarding the relationship between osteoporosis and Agent Orange exposure.  After securing the necessary release(s), obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  

2.  Schedule the Veteran for a VA orthopedic and neurologic examination to address the nature and severity of his lumbar spine disability, to include all orthopedic and neurological impairment present.  

The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical and lumbar spine.  The examiner is to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.  

3.  Schedule the Veteran for appropriate VA examination(s) by a specialist in bone disorders to assess the nature and etiology of his bone disorder(s) claimed as osteoporosis.  A copy of the letter notifying the Veteran of the date, time, and location of the examination(s) should be associated with the claims folder.  The examiner is to review the claims to become familiar with the pertinent medical history. The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints. 

The examiner should address the following:  Is it at least as likely as not (a 50 percent or greater probability) that a bone disorder to include osteoporosis and/or osteopenia began during or is causally related to service, to include as due to Agent Orange exposure?  All opinions are to be supported with a comprehensive rationale.  The examiner is to consider the Veteran's credible lay statements and testimony regarding the onset of bone disorder symptoms and his allegations of hard landings while parachuting in service as well as his exposure to herbicide agents.  The examiner should also consider the favorable evidence including from medical literature and the opinions from Dr. R.R. as well as any other evidence pertinent to these matters.  

4.  Finally, readjudicate the Veteran's service connection and increased rating issues based on the entire record.  If any benefit sought on appeal remains denied, issue a SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


